Citation Nr: 1711256	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-15 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to an evaluation in excess of 20 percent disabling for healed fracture, transverse process of the lumbar spine 1 to 3.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2015, the Veteran presented testimony at a hearing before the undersigned.  The transcript of this hearing is associated with the claims file.

The case was previously before the Board in March 2015 at which time the Board reopened a previously denied claim of service connection for a right leg disability and remanded all issues for additional development.


FINDINGS OF FACT

1.  The competent and persuasive medical evidence weighs against a finding that the Veteran has a right leg disability incurred in or aggravated by active service.

2.  At no point during the period on appeal has the Veteran's lumbar spine disability manifested forward flexion limited to 30 degrees or less, ankylosis, or any period of incapacity.

3.  The preponderance of the evidence is against a finding that the Veteran's lumbar spine disability manifested any separately compensable neurological disorder.

4.  The Veteran's service-connected disability does not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right leg disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for an evaluation in excess of 20 percent disabling for healed fracture, transverse process of the lumbar spine 1 to 3 have not been met.  38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2014); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 (2016).

3.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the Board's prior remand, the Veteran was scheduled for a VA examination.  However, in July 2016 the examination was cancelled at the Veteran's request with a note that the Veteran was no longer pursuing the claim.  As such, the Board finds that there has been substantial compliance with the prior Board remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In August 2016, the RO contacted the Veteran in connection with his apparent withdrawal of his claim and notified him that such withdrawal must be in writing.  He was informed that if he did not submit a withdrawal in writing within 30 days, the RO would decide his claim based on the evidence of record.  The Veteran did not respond.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for a right leg disability.  

Service treatment records reveal that the Veteran was treated after falling in service; however, they do not reveal any treatment for the right leg.  Diagnoses at that time were limited to the back, left elbow and left leg.  Upon examination at separation from service in September 1969 the Veteran was not noted to have any musculoskeletal or lower extremity abnormalities.  Two scars were identified, both on the back.  

The Veteran was afforded a VA examination in February 1985.  The Veteran reported at the examination that he sustained a right lower leg injury in a fall in service and that he "recently" became aware of right leg pain.  He did not recall the exact nature of the injury or length of hospitalization in service.  The Veteran was noted to have varicosities of the right lower leg and a 2.5 centimeter slightly depressed scar of the lower anterior tibial area of the right leg, said to result from an old injury.  X-ray of the right leg failed to reveal evidence of fracture or other trauma to the tibia or fibula.  

Treatment records reveal that the Veteran has had right knee arthroplasty and meniscus repair.

In a statement dated in June 2009 the Veteran reported that the in-service records that reported that his injury was to the left leg was in error.  He stated that it was the right leg and that the scars were still there.

In October 2009 a private provider, Dr. B.T., reported that the Veteran had a history of a fall while in the military service that caused an injury to his back and right leg.  The Veteran had a one by one centimeter scar on his right lower leg and right knee pain that continued to progress.  The provider stated "[i]t is my opinion that the fall, years ago, resulted in an injury to [the Veteran's] back and right knee."

In an April 2012 VA treatment record the Veteran was noted to have injured his right leg while in service.  It was reported that since then there have been multiple incidents with knee injuries and pain onset to the knees.

In May 2015 the Board acknowledged the private provider's statement.  However, the Board found that the provider did not render an opinion regarding whether the Veteran's current scar was related to his active service, including the reported fall.  In addition, no rationale was provided regarding the opinion rendered regarding the Veteran's knee.  Therefore, the Board found the opinion to be insufficient to decide the claim and remanded for the Veteran to be afforded a VA examination.  

A private treatment note dated in July 2015 reveals a diagnosis of severe osteoarthritis of the right knee.  

Pursuant to the Board remand, a new examination was requested in July 2016.  However, in a note dated in July 2016 the examination was reported to be cancelled at the Veteran's request.

The Board finds that entitlement to service connection for a right leg disability is not warranted.  Post service treatment records reveal that the Veteran has undergone right knee arthroplasty and meniscus repair.  The Veteran has been diagnosed with severe osteoarthritis of the right knee.  The post service treatment records also reveal an indication that there have been multiple incidents of knee injuries. 

Review of the Veteran's service treatment records reveal that the Veteran was treated after falling in service; however, they do not reveal any treatment of the right leg.  The Board acknowledges that the Veteran assertions that the report of the left leg being injured in service was in error and that it was the right leg that was injured.  He indicated that he had scars on his right leg.  The report of examination at separation was silent for any complaints, defects or diagnoses related to the right leg and the only scars identified at that time were on the back.  

In an examination in February 1985 the examiner noted that the Veteran "recently" became aware of right leg pain.  His reported history argues against a finding of continuous complaints since service.  Physical examination showed varicosities and a scar on the left leg that the Veteran stated were the result of an old injury.  However, x-ray of the right leg failed to reveal evidence of fracture or other trauma to the tibia or fibula.  The October 2009 positive opinion from the private provider did not indicate what records were reviewed prior to offering the opinion and did not include any rationale for the opinion with regard to the knee.  Thereafter, the Board ordered that the Veteran be afforded a VA examination regarding the etiology of any right leg disability found to be present.  A request for an examination was made; however, the Veteran cancelled the examination.

Although the Veteran is currently diagnosed with a right leg disability and there is an indication that the Veteran fell in service, the Board finds the in-service treatment records and report of separation examination to be probative evidence against a finding of any right leg injury in service.  In addition, although a private provider has indicated that the Veteran's right knee disability is related to a fall in service, the opinion is of little probative weight as it was not accompanied by sufficient rationale or basis.  Coupled with the notation of multiple incidents of knee injuries in the post service treatment records, the preponderance of the evidence is against a finding that the Veteran has a right leg disability related to service.  Thus, the claim is denied. 

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his disabilities requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca, 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an evaluation in excess of 20 percent disabling for healed fracture, transverse process of the lumbar spine 1 to 3.  The Veteran is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5235.

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a. 

Ratings in excess of 20 percent are provided for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent); for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and for unfavorable ankylosis of entire spine (100 percent).  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

38 C.F.R. § 4.71a, Note (1) provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides a rating of 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

Service connection was initially granted for a healed fracture of the transverse process and a noncompensable rating was assigned under Diagnostic Code 5285.  See April 1985 rating decision.  In an October 2005 rating decision, the rating was increased to the current level of 20 percent, under Diagnostic Code 5235, to reflect a change in rating criteria.  The Veteran submitted a claim for increased rating in January 2009.

In June 2009 the Veteran was treated for chronic back pain.  He reported aggravation with activity, prolonged sitting, standing and walking.  The pain was alleviated with rest and medication.  He reported aching and burning pain with tingling at times in his legs.  Range of motion was moderately limited in all planes with end range pain.  Strength was grossly rated overall as 4/5.  

The Veteran was afforded a VA examination in July 2009.  The Veteran was noted to have no history of bowel or bladder impairment.  The Veteran had erectile dysfunction that was noted to be unrelated to the back disability.  The Veteran had paresthesias and unsteadiness.  He had a history of fatigue, decreased motion, stiffness, and pain.  There was no weakness or spasms.  The pain was noted to be severe and constant and to radiate to both legs to toes.  The Veteran was able to walk one to three miles.

Physical examination revealed posture, head position, and gait to be normal.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse scoliosis, or ankylosis.  There was no spasm, atrophy guarding or weakness when tested for objective abnormalities of thoracic sacrospinalis.  There was pain with motion and tenderness bilaterally of the thoracic sacrospinalis.  Motor examination revealed active movement against full resistance for hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension bilaterally.  Muscle tone was normal and there was no atrophy.  Vibration, light touch, and position sensation was 2/2 bilaterally for the lower extremities.  Reflex examination was normal knee jerk and ankle jerk bilaterally.

Active range of motion was flexion of 0 to 50 degrees, extension 0 to 10 degrees, left lateral flexion 0 to 15 degrees, left lateral rotation 0 to 15 degrees, right lateral flexion 0 to 15 degrees, and right lateral rotation 0 to 15 degrees.  There was objective evidence of pain on active range of motion.  There was no objective evidence of pain or additional limitations following repetitive motion.  Lasegue's sign was negative.  Pain on flexion began at 30 degrees and ended at 50 degrees.  Pain on extension began and ended at 10 degrees.  Pain on bilateral lateral flexion and rotation began and ended at 15 degrees.

An x-ray of the back was noted to reveal moderate degenerative joint disease.  The Veteran was diagnosed with status post lumbar spine injury with residuals and degenerative joint disease.  The effect on usual occupation was significant due to the pain.  It had a severe impact on the Veteran's ability to complete chores, shopping, exercise, recreation, traveling, bathing, dressing, toileting, and grooming.  It prevented sports and had no impact on feeding.  

In an April 2012 VA treatment note, neuromuscular assessment of the lower extremities revealed 4/5 strength and normal range of motion throughout.  

In a private treatment note dated in July 2015 the Veteran reported that he gets an electric shock sensation that travels into the bilateral legs and feet.  He had some numbness.  Objectively strength testing was 5/5 bilaterally with normal tone.  There were normal symmetric reflexes to the bilateral patellar and Achilles tendons with no abnormalities to Babinski or clonus testing.  

In a private treatment note dated in July 2015 the Veteran was noted to have subjective complaints of chronic low back pain and radicular symptoms.  He had flexion to 62 degrees and extension to 12 degrees.  Neurological testing revealed motor function of 5/5 in all lower extremity myotomes, sensation of light touch intact for all lower extremity dermatomes, and deep tendon reflexes of patellar, graded as 2 bilaterally, and Achilles graded as 1 bilaterally.  There was no point tenderness along the course of the lumbar spine and no spasm of the paraspinals.  Straight leg raise test was negative.  

In another private treatment note dated in July 2015 the Veteran was noted to have lumbar spine status post compression fractures 1967 with significant degenerative disc disease, osteoarthritis, and degenerative scoliosis.  He had mild decreased range of motion and no spasm of the lumbar spine.  He had good strength about his bilateral lower extremities and could stand on heels and toes with some balance issues.  

As noted above, in July 2016 a new examination was requested.  However, in a note dated in July 2016 the examination was noted to be cancelled at the Veteran's request.

The Board finds that entitlement to an evaluation in excess of 20 percent for healed fracture, transverse process of the lumbar spine 1 to 3, is not warranted.  The Board acknowledges that in July 2009 the Veteran's lumbar spine manifested pain beginning at 30 degrees of flexion.  However, at no point during the period on appeal did the Veteran's low back disability manifest flexion limited to 30 degrees or less, and there is no indication of any incapacitation requiring bed rest prescribed by a physician.  As such, entitlement to an evaluation in excess of 20 percent is denied.

The Board has considered whether the Veteran is entitled to separate compensable evaluations for any neurological disabilities associated with his low back disability.  However, there is no indication of any bowel or bladder impairment, and the Veteran's erectile dysfunction was noted to be unrelated to his back disability.

The Veteran has complained of neurological symptoms described as pain, tingling, and electric shock in his legs.  He has also complained of paresthesias and unsteadiness.  The Veteran has been noted to have radicular symptoms.  The Veteran's lower extremity strength has been noted to be no less than 4/5 and he has been found to have normal muscle tone, sensation, and reflexes in the lower extremities.  Although some symptoms of neuralgia have been identified by providers and the Veteran, the Board is unable to assign a separate compensable evaluation for any lower extremity neurological disability because the nerve or nerves impacted have not been identified and the Veteran has declined to attend a VA examination.  See 38 C.F.R. § 4.124.  Therefore, entitlement to separate compensable evaluations for neurological disabilities associated with the Veteran's low back disability are denied.

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321 (a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321 (b).

The discussion above reflects that the symptoms of the Veteran's spine disability (mainly pain, limitation of motion, and neurological symptoms) are contemplated by the applicable rating criteria.  The effects of pain, functional impairment, and neurological impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

IV.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

The Veteran is currently in receipt of service-connected benefits for healed fracture of the transverse process of the lumbar spine 1 to 3 and has been assigned an evaluation of 20 percent disabling.  As such, the Veteran does not meet the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16(a).

In a statement dated in June 2009 the Veteran's spouse noted that the Veteran had back, knee, and shoulder pain.  He used to work for the Florida DOT but that he had to quit because of the pain.  He was unable to accomplish tasks at home because of the back pain.  

In a statement dated in June 2009 the Veteran's neighbor noted that there were changes in the way that the Veteran moved and how much he was able to do.  The Veteran's back and leg were noted to be more painful over the prior years.  

As noted above, on examination in July 2009 the Veteran's back disability's effect on his usual occupation was significant due to the pain.  It had a severe impact on the Veteran's ability to complete chores, shopping, exercise, recreation, traveling, bathing, dressing, toileting, and grooming.  It prevented sports and had no impact on feeding.  

In July 2011 the Veteran reported that he last worked full time in 2008 and that he was retired.

The Board finds that entitlement to TDIU is not warranted.  Although the Veteran has reported that he is unable to work due, in part, to his service-connected back disability, the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected back disability.  In the Veteran's statement dated in June 2009 the Veteran reported that he resigned his job due to his back, shoulder, and knee.  Statements of the Veteran's spouse and neighbor identify the Veteran having difficulty due to both his leg and back disabilities.  Specifically, the Veteran's spouse noted that the Veteran had to quit his job due to pain, identifying his back, knee, and shoulder.  Upon examination in July 2009 the Veteran's back disability was noted to have significant effects upon the Veteran's usual occupation; however, the examiner identified his knee, shoulder, and spine pain as the reasons for the Veteran's retirement.  Thus, the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disability.  The claim is denied.


ORDER

Service connection for a right leg disability is denied.

Entitlement to an evaluation in excess of 20 percent disabling for healed fracture, transverse process of the lumbar spine 1 to 3, is denied.

Entitlement to a TDIU is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


